DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 (¶ [0034]).  It appears that the “108” in the upper right of Fig. 1 should be changed to 100.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.  See MPEP 608.01 IV.  This application uses English units of psi and °F without providing metric equivalents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low humidity” in claims 9 and 14 is a relative term which renders the claim indefinite. The term “low humidity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what humidity levels fall within the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siviter ‘854 (EP 1 535 854 A1).
Regarding claim 1, Siviter ‘854 teaches:
introducing a mixture comprising a liquid portion into a mold having a vent (column 2, lines 1-3, 10-12, 23-25; column 3, lines 35-40; column 4, lines 39-41, 55-58; column 5, lines 20-22, 26-32, 35-40; Figs. 2-5)
freezing the liquid portion of the mixture in a controlled direction toward the vent of the mold to form a solid ceramic article (column 2, lines 3-5; column 3, lines 29-34; column 4, lines 39-46, 55-58; column 5, lines 16-28, 41-46; Figs. 2-5)
ejecting the solid ceramic article from the mold (column 2, lines 5-6; column 3, lines 41-42; column 5, lines 23-25, 47-49).
Regarding claim 2, Siviter ‘854 further teaches the vent is located in a second surface of the mold (top surface of 12, 22, 50, Figs. 2-5), and the freezing step comprises directing a cooling agent toward a first surface of the mold (lower surface of 12, 20, 41, Figs. 2-5) opposite the second surface of the mold such that the controlled direction of the freezing step moves from the first surface toward the second surface of the mold  (column 2, lines 3-5, 33-36; column 3, lines 29-34; column 4, lines 39-46, 55-58; column 5, lines 16-23, 41-45; Figs. 2-5).
Regarding claim 3-4, Siviter ‘854 further teaches the freezing step comprises directing a cryogenic cooling agent across the mold, wherein the cryogenic cooling agent is at least one of dry ice and liquid nitrogen (column 3, lines 29-34; column 4, lines 39-43, 55-58; column 5, lines 16-20, 41-46; Figs. 2-5).
Regarding claim 5, Siviter ‘854 further teaches the mold is metallic (column 1, line 56-column 2, line 3; column 2, lines 33-36, 50-58).
Regarding claim 7, Siviter ‘854 further teaches the mixture includes colloidal silica, and the freezing step comprises destabilizing the colloidal silica in the mixture to solidify the mixture (column 2, lines 1-5, 10-12). 
Regarding claim 9, as best the Examiner understands the claim, Siviter ‘854 further teaches thermally drying the solid ceramic article in a low humidity environment (column 3, lines 41-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siviter ‘854 (EP 1 535 854 A1) in view of Osborne ‘171 (US 5,811,171).
Regarding claim 6, Siviter ‘854 is silent regarding the freezing step occurring in 30 minutes or less.  In analogous art of freeze molding ceramics, Osborne ‘171 suggests a freezing step occurring for 30 minutes or less (column 7, lines 7-11).  Further, one of ordinary skill in the art at the time of the invention would have been motivated to select a freezing time that is long enough to achieve the desired freezing but short enough to not sacrifice process efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by making the freezing step occur in 30 minutes or less as a known freezing molding time for a ceramic product, as suggested by Osborne ‘171, and for the benefit of achieving the desired freezing while maintaining process efficiency.
Regarding claim 8, Siviter ‘854 further teaches the introducing step comprises injecting the mixture into the mold (column 2, lines 1-3; column 4, lines 39-41; column 5, lines 20-22, 35-39), but is silent regarding the pressure being 2 psi or less.  However, Siviter ‘854 does not describe applying a pressure such as a pressure above 2 psi.  Osborne ‘171 suggests pouring a ceramic mixture into a mold for freeze molding, which suggests that the mixture would be at a pressure of 2 psi or less (column 5, line 43; column 7, line 3).  One of ordinary skill in the art at the time of the invention would also have been motivated to inject the mixture into the mold under low or zero pressure to avoid the necessity of complex tooling to create increased pressures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by injecting the mixture into the mold under a pressure of 2 psi or less as a known pressure for injecting a ceramic mixture into a mold for freeze molding, as suggested by Osborne ‘171, and for the benefit of avoiding the necessity of complex tooling to create increased pressures.

Claim(s) 10, 13-21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siviter ‘854 (EP 1 535 854 A1) in view of Frank ‘763 (US 5,014,763).
Regarding claim 10, Siviter ‘854 further teaches after the freezing step, thawing the liquid portion of the solid ceramic article and evaporating the liquid portion of the solid ceramic article (column 2, lines 7-9; column 3, lines 41-45; column 4, lines 46-48; column 5, lines 24-25, 47-49).  Siviter ‘854 also teaches the solid ceramic article has a temperature gradient after the freezing step (at least in Figs. 2-4, a temperature gradient would be present because the slurry  is only partially frozen to form the article 19, 40 before the remaining slurry is removed; column 4, lines 39-48; column 5, lines 20-23), thawing the liquid portion of the solid ceramic article, and evaporating the liquid portion (column 2, lines 7-9; column 3, lines 41-45; column 4, lines 46-48; column 5, lines 24-25, 47-49).  Siviter ‘854 does not explicitly describe normalizing a temperature of the solid ceramic article after the freezing step to reduce the temperature gradient, although once the article is removed from the cooled tool, the temperature will naturally attempt to equilibrate across the article over time.  In analogous art of freeze molding ceramics, Frank ‘763 suggests after freezing of a solid ceramic article, placing the article in a complementary shaped setter at room temperature and letting the article sit for an extended time as the temperature of the entire article slowly approaches a thawing temperature (column 6, line 57-column 7, line 14; column 7, lines 56-62), during which time natural heat transfer would move to normalizing a temperature of the solid ceramic article and reducing any temperature gradients, for the benefit of forming a gelled article that maintains its intended shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by normalizing a temperature of the solid ceramic article after the freezing step to reduce the temperature gradient for the benefit of forming a gelled article that maintains its intended shape, as suggested by Frank ‘763.
Regarding claim 13, Siviter ‘854 teaches:
freezing a liquid portion of a mixture in a mold to form a solid ceramic article (column 2, lines 1-5, 10-12; column 3, lines 29-40; column 4, lines 39-47, 55-58; column 5, lines 16-32, 35-46; Figs. 2-5) 
drying the solid ceramic article after the freezing step (column 2, lines 7-9; column 3, lines 41-45; column 4, lines 46-48; column 5, lines 24-25, 47-49)
the drying step comprising a thawing stage (column 2, lines 7-9; column 3, lines 41-45; column 4, lines 46-48; column 5, lines 24-25, 47-49).
Siviter ‘854 is silent regarding a normalizing step in which the solid ceramic article is brought to a substantially uniform temperature near a thawing point of the liquid portion.  However, once the article is removed from the cooled tool, the temperature will naturally attempt to equilibrate across the article over time.  In analogous art of freeze molding ceramics, Frank ‘763 suggests after freezing of a solid ceramic article, placing the article in a complementary shaped setter at room temperature and letting the article sit for an extended time as the temperature of the entire article slowly approaches a thawing temperature (column 6, line 57-column 7, line 14; column 7, lines 56-62), during which time natural heat transfer would move to normalizing a temperature of the solid ceramic article to a substantially uniform temperature as it approaches a thawing point of the liquid portion, for the benefit of forming a gelled article that maintains its intended shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by normalizing a temperature of the solid ceramic article to a substantially uniform temperature near a thawing point of the liquid portion after the freezing step for the benefit of forming a gelled article that maintains its intended shape, as suggested by Frank ‘763.
Regarding claim 14, as best the Examiner understands the claim, Siviter ‘854 further teaches thermally drying the solid ceramic article in a low humidity environment (column 3, lines 41-45).
Regarding claim 15, Siviter ‘854 further teaches the freezing step involves directing a cooling agent across the mold from a first surface to a second surface of the mold, the second surface of the mold including a vent (column 3, lines 29-40; column 4, lines 39-43; column 5, lines 16-23, 26-29, 35-49; Figs. 2-5).
Regarding claim 16, Siviter ‘854 further teaches a first portion of the solid ceramic article positioned near the first surface of the mold is colder than a second portion of the solid ceramic article positioned near the second surface of the mold (column 4, lines 44-46; column 5, lines 16-23, 35-46 - wherein at least in Figs. 2-4, a temperature gradient would be present, with a portion near the first surface being colder than a portion near the second surface, because the slurry is only partially frozen against the first surface to form the article 19, 40 before the remaining slurry is removed).
Regarding claims 17 and 18, Siviter ‘854 teaches that the freezing may occur as low as -80°C (-112°F) or lower (column 3, lines 18-28).  Frank ‘763 likewise suggests freezing temperature of -20°C to -30°C (column 6, lines 3-9), and then the normalizing stage includes bringing the article through a thawing point and up to room temperature of about 20°C to 30°C (about 68-86°F; column 7, lines 8-12).  Thus the body would be at about 20°F to about 30°F, or about 28°F, during the normalizing stage.
Regarding claim 19, Frank ‘763 suggests the normalizing stage as describe above, and further that a duration of the normalizing stage is about 30 minutes or more (column 7, lines 56-62).  Frank ‘763 further suggests that a duration may be selected for a given shape of the article, with increased time for thicker or heavier articles (column 7, line 65-column 8, line 3). 
Regarding claim 20, Siviter ‘854 is silent regarding a temperature of the thawing stage being about 40°F or more, although Siviter ‘854 does suggest that thawing may occur in an oven or by microwave heating (column 3, lines 41-45).  Frank ‘763 suggests that thawing may occur at room temperature of about 20°C to 30°C (about 68-86°F; column 7, lines 8-12), which is more than 40°F, and that additional heat may be applied in order to hasten thawing and drying (column 8, lines 9-15).  Thus Frank ‘763 suggest that temperature of thawing is a result effective variable because it may be selected in order to optimize speed of thawing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by making a temperature of the thawing stage to be about 40°F or more as a known temperature for thawing a freeze molded ceramic article, and further to select a temperature of thawing for the benefit of optimizing speed of thawing, as suggested by Frank ‘763.
Regarding claim 21, Siviter ‘854 further teaches an evaporating stage after the thawing stage (column 2, lines 7-9; column 3, lines 41-45; column 4, lines 46-48; column 5, lines 24-25, 47-49).  Siviter ‘854 is silent regarding a temperature of the evaporating stage being about 200°F or more, although Siviter ‘854 does suggest that evaporating may occur in an oven or by microwave heating (column 3, lines 41-45).  Frank ‘763 suggests that evaporating may occur at room temperature of about 20°C to 30°C (about 68-86°F; column 7, lines 8-12), but that additional heat may be applied in order to hasten drying (column 8, lines 9-15).  Thus Frank ‘763 suggest that temperature of evaporating is a result effective variable because it may be selected in order to optimize speed of drying.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by making a temperature of the evaporating stage to be about 200°F or more by selecting a temperature of evaporating for the benefit of optimizing speed of drying, as suggested by Frank ‘763.
Regarding claim 23, Siviter ‘854 teaches:
introducing a mixture comprising a liquid portion into a mold having a first surface and a second surface with a vent (column 2, lines 1-3, 10-12, 23-25; column 3, lines 35-40; column 4, lines 39-41, 55-58; column 5, lines 20-22, 26-32, 35-40; Figs. 2-5)
freezing the liquid portion of the mixture by directing a cooling agent across the mold from the first surface to the second surface to form a solid ceramic article (column 3, lines 29-40; column 4, lines 39-43; column 5, lines 16-23, 35-49; Figs. 2-5)
thawing the liquid portion of the solid ceramic article (column 2, lines 7-9; column 3, lines 41-45; column 4, lines 46-48; column 5, lines 24-25, 47-49).
Siviter ‘854 is silent regarding normalizing the solid ceramic article to a temperature near a thawing point of the liquid portion.  However, once the article is removed from the cooled tool, the temperature will naturally attempt to equilibrate across the article over time.  In analogous art of freeze molding ceramics, Frank ‘763 suggests after freezing of a solid ceramic article, placing the article in a complementary shaped setter at room temperature and letting the article sit for an extended time as the temperature of the entire article slowly approaches a thawing temperature (column 6, line 57-column 7, line 14; column 7, lines 56-62), during which time natural heat transfer would move to normalizing a temperature of the solid ceramic article as it approaches a thawing point of the liquid portion, for the benefit of forming a gelled article that maintains its intended shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by normalizing the solid ceramic article to a temperature near a thawing point of the liquid portion after the freezing step for the benefit of forming a gelled article that maintains its intended shape, as suggested by Frank ‘763.
Regarding claim 24, Siviter ‘854 teaches that the freezing may occur as low as -80°C (-112°F) or lower (column 3, lines 18-28).  Frank ‘763 likewise suggests freezing temperature of -20°C to -30°C (column 6, lines 3-9), and then the normalizing stage includes bringing the article through a thawing point and up to room temperature of about 20°C to 30°C (about 68-86°F; column 7, lines 8-12).  Thus the body would be at about 20°F to about 30°F during the normalizing stage.
Siviter ‘854 is silent regarding a temperature of the thawing stage being about 40°F or more, although Siviter ‘854 does suggest that thawing may occur in an oven or by microwave heating (column 3, lines 41-45).  Frank ‘763 suggests that thawing may occur at room temperature of about 20°C to 30°C (about 68-86°F; column 7, lines 8-12), which is more than 40°F, and that additional heat may be applied in order to hasten thawing and drying (column 8, lines 9-15).  Thus Frank ‘763 suggest that temperature of thawing is a result effective variable because it may be selected in order to optimize speed of thawing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by making a temperature of the thawing stage to be about 40°F or more as a known temperature for thawing a freeze molded ceramic article, and further to select a temperature of thawing for the benefit of optimizing speed of thawing, as suggested by Frank ‘763.
Regarding claim 25, Siviter ‘854 further teaches evaporating the liquid portion from the solid ceramic article after the thawing step (column 2, lines 7-9; column 3, lines 41-45; column 4, lines 46-48; column 5, lines 24-25, 47-49).  Siviter ‘854 is silent regarding the evaporating step being performed at a temperature of about 200°F or more, although Siviter ‘854 does suggest that evaporating may occur in an oven or by microwave heating (column 3, lines 41-45).  Frank ‘763 suggests that evaporating may occur at room temperature of about 20°C to 30°C (about 68-86°F; column 7, lines 8-12), but that additional heat may be applied in order to hasten drying (column 8, lines 9-15).  Thus Frank ‘763 suggest that temperature of evaporating is a result effective variable because it may be selected in order to optimize speed of drying.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by performing the evaporating step at a temperature of about 200°F or more by selecting a temperature of evaporating for the benefit of optimizing speed of drying, as suggested by Frank ‘763.
Regarding claim 26, Siviter ‘854 further teaches after the freezing step, the solid ceramic article has a temperature gradient between a first portion of the solid ceramic article positioned near the first surface of the mold and a second portion of the solid ceramic article positioned near the second surface of the mold (at least in Figs. 2-4, a temperature gradient would be present, with a portion near the first surface being colder than a portion near the second surface, because the slurry is only partially frozen against the first surface to form the article 19, 40 before the remaining slurry is removed; column 4, lines 39-48; column 5, lines 20-23).  Siviter ‘854 does not explicitly describe after the normalizing step, the solid ceramic article having a substantially uniform temperature without the temperature gradient, although once the article is removed from the cooled tool, the temperature will naturally attempt to equilibrate across the article over time.  In analogous art of freeze molding ceramics, Frank ‘763 suggests after freezing of a solid ceramic article, placing the article in a complementary shaped setter at room temperature and letting the article sit for an extended time as the temperature of the entire article slowly approaches a thawing temperature (column 6, line 57-column 7, line 14; column 7, lines 56-62), during which time natural heat transfer would move to normalizing a temperature of the solid ceramic article to a substantially uniform temperature as it approaches a thawing point of the liquid portion, for the benefit of forming a gelled article that maintains its intended shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by normalizing the solid ceramic article to have a substantially uniform temperature without the temperature gradient for the benefit of forming a gelled article that maintains its intended shape, as suggested by Frank ‘763.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siviter ‘854 (EP 1 535 854 A1) in view of Hayes ‘118 (US 5,705,118).
Regarding claims 11 and 12, Siviter ‘854 further teaches firing the solid ceramic article (column 2, lines 5-6; column 3, lines 45-50; column 4, lines 46-48; column 5, lines 24-25, 47-49), but is silent regarding a particular color of the solid ceramic article or glazing the article.  In analogous art of molded ceramics, Hayes ‘118 suggests that solid ceramic articles may be white in color (column 4, lines 16-22) as a well-known color of ceramic ware, and glazing a solid ceramic article with a clear glaze formulation that lacks colorants, followed by firing (column 21, lines 7-9, 19-22) as a known finish for a solid ceramic article.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by making the solid ceramic article white in color as a well-known color of ceramic ware, and glazing the solid ceramic article with a clear glaze formulation that lacks colorants as a known finish for a solid ceramic article, as suggested by Hayes ‘118, and for the benefit of achieving a desired appearance of the solid ceramic article.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siviter ‘854 (EP 1 535 854 A1) and Frank ‘763 (US 5,014,763) in view of Hayes ‘118 (US 5,705,118).
Regarding claim 22, Siviter ‘854 further teaches firing the solid ceramic article (column 2, lines 5-6; column 3, lines 45-50; column 4, lines 46-48; column 5, lines 24-25, 47-49), but is silent regarding glazing the article.  In analogous art of molded ceramics, Hayes ‘118 suggests glazing a solid ceramic article with a clear glaze formulation that lacks colorants, followed by firing (column 21, lines 7-9, 19-22) as a known finish for a solid ceramic article.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siviter ‘854 by glazing the solid ceramic article with a clear glaze formulation that lacks colorants as a known finish for a solid ceramic article, as suggested by Hayes ‘118, and for the benefit of achieving a desired appearance of the solid ceramic article.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741